                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF


v.                          CASE NO. 4:18CR00616-01 BSM

KEITH NELSON LUEBKE                                                     DEFENDANT

                                         ORDER

      The government’s motion to dismiss indictment against Keith Nelson Luebke without

prejudice [Doc. No. 12] is granted and the indictment [Doc. No. 1] is dismissed without

prejudice. See Fed. R. Crim. P. 48(a).

      IT IS SO ORDERED this 13th day of May 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
